

116 HR 5522 IH: Post-9/11 GI Bill Transferability Entitlement Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5522IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Panetta (for himself, Mr. Waltz, Mr. Cisneros, Mr. Kinzinger, and Mr. Crow) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify the eligibility requirements for transfer of unused entitlement to Post-9/11 Educational Assistance, and for other purposes. 
1.Short titleThis Act may be cited as the Post-9/11 GI Bill Transferability Entitlement Act. 2.Modification of eligibility requirements for transfer of unused entitlement to Post-9/11 Educational Assistance (a)Modification of eligibility requirements (1)In generalSubsection (b) of section 3319 of title 38, United States Code, is amended to read as follows: 
 
(b)Eligible individualsAn individual referred to in subsection (a) is an individual who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section— (1)has completed at least 10 years of service in the uniformed services, not fewer than six of which were service in the Armed Forces; 
(2)is a member of the uniformed services who— (A)is not an individual described in paragraph (1); 
(B)has served at least six years in the Armed Forces; and (C)enters into an agreement to serve as a member of the uniformed services for a period that is no less than the difference between— 
(i)10 years; and (ii)the period the individual has already served in the uniformed services; or 
(3)is described in section 3311(b)(10).. (2)Conforming amendmentsSuch section is amended— 
(A)in subsection (a)— (i)by striking paragraph (2); and 
(ii)in paragraph (1), by striking (1); (B)in subsection (i)(2), by striking under subsection (b)(1) and inserting under subsection (b)(2)(C); and 
(C)in subsection (j)(2)— (i)in subparagraph (A), by inserting and after the semicolon; 
(ii)by striking subparagraph (B); and (iii)by redesignating subparagraph (C) as subparagraph (B). 
(b)Modification of time To transfer 
(1)In generalParagraph (1) of subsection (f) of such section is amended to read as follows:  (1)Time for transferSubject to the time limitation for use of entitlement under section 3321 of this title, and except as provided in subsection (k), an individual approved to transfer entitlement to educational assistance under this section may transfer such entitlement at any time.. 
(2)Conforming amendmentsSuch section is further amended— (A)by amending subsection (g) to read as follows: 
 
(g)Commencement of useIf a dependent to whom entitlement to educational assistance is transferred under this section is a child, the dependent may not commence the use of the transferred entitlement until either— (1)the completion by the child of the requirements of a secondary school diploma (or equivalency certificate); or 
(2)the attainment by the child of 18 years of age.; (B)by striking subsection (k); and 
(C)by redesignating subsection (l) as subsection (k). 